Citation Nr: 1610522	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent prior to October 14, 2014 and in excess of 80 percent from that date for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, including as secondary to bilateral hearing loss and tinnitus.

6.  Entitlement to service connection for skin cancer.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

8.  Entitlement to an effective date earlier than September 1, 2008 for the payment of additional compensation based on recognition of a dependent spouse. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008, January 2009, and June 2011 decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in December 2015 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for major depressive disorder, has been recharacterized as service connection for an acquired psychiatric disability, to include major depressive disorder.


FINDINGS OF FACT

1.  In December 2015, prior to the promulgation of a decision in the current appeal, the Veteran indicated that wished to withdraw the claim of entitlement to an evaluation in excess of 60 percent prior to October 14, 2014 and in excess of 80 percent from that date for bilateral hearing loss.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent disability rating, the maximum evaluation authorized under Diagnostic Code 6260, and there are no exceptional circumstances.

3.  The record does not reflect a current diagnosis of sinusitis.

4.  The Veteran's migraine headaches are not causally or etiologically related to service.

5.  The Veteran's acquired psychiatric disability, to include major depressive disorder, is not causally or etiologically related to service and was not caused or aggravated by the service-connected bilateral hearing loss and tinnitus.

6.  The Veteran's skin cancer is not causally or etiologically related to service.

7.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.

8.  In July 2006, VA notified the Veteran that he needed to submit his spouse's Social Security number within a year in order for additional compensation to be paid based on her being a dependent.

9.  The Veteran submitted his spouse's Social Security number in August 2008.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an evaluation in excess of 60 percent prior to October 14, 2014 and in excess of 80 percent from that date for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for an acquired psychiatric disability, to include major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

6.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

8.  The criteria for an effective date prior to September 1, 2008 for the payment of additional compensation based on recognition of a dependent spouse have not been met. 38 U.S.C.A. §§ 1115, 5107, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.205, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims, letters dated in August 2008 and January 2011 fully satisfied the duty to notify provisions of the VCAA for the service connection and increased evaluation issues.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice is not necessary for the issue of an effective date earlier than September 1, 2008 for the payment of additional compensation based on recognition of a dependent spouse because the outcome of an earlier effective date claim depends on documents that are already contained in the claims file.  The United States Court of Appeals for Veterans Claims has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this issue.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran had a VA examination and an examination arranged through VA QTC Services for hearing loss and tinnitus, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The RO did not afford the Veteran a VA examination for the service connection claims on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Veteran has not been diagnosed with sinusitis.  While the Veteran had been diagnosed with headaches, an acquired psychiatric disorder, and skin cancer, there is no indication apart from the Veteran's statements that they are associated with an in-service event or service connected disability, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claims on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Increased Evaluation for Hearing Loss

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  At the December 2015 hearing, the Veteran indicated that he wished to withdraw the claim for an increased evaluation for bilateral hearing loss.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider appeal in this matter.



III.  Increased Evaluation for Tinnitus

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  

Tinnitus is currently rated 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6260.  This is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or, for that matter, an evaluation in excess of 10 percent on any basis, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  The October 2014 VA examiner felt that tinnitus did not prevent employment.  There is no showing that tinnitus has caused marked interference with employment or frequent periods of hospitalization.  Thus, it may be concluded the established schedular criteria are adequate to describe the severity of the disability.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for bilateral hearing loss.  However, there is no indication that the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A.  Sinusitis

The STRs do not show any complaints, treatment or diagnoses related to sinusitis.  On an October 1967 medical history report, the Veteran indicated that he had never had sinusitis.  The Veteran testified at the December 2015 hearing that he was diagnosed with sinusitis six to eight months after service.  The post-service treatment records in the claims file, which date from April 2008, prior to the claim for service connection, do not show diagnoses or treatment related to sinusitis.  

The Veteran is competent to report symptoms, but VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability; although pain that causes limitation of function may result in a disability for VA purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosis of sinusitis.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In these circumstances, a basis upon which to establish service connection has not been presented.  

B.  Migraine Headaches, Acquired Psychiatric Disability, and Skin Cancer

The STRs do not show any complaints, treatment or diagnoses related to migraine headaches, an acquired psychiatric disability, or skin cancer.  April 2008 VA mental health treatment records indicate that the Veteran had a diagnosis of depression NOS.  Subsequent VA treatment records indicate that the Veteran continued to have a diagnosis of depression, for which he takes medication.  The treatment records do not provide any opinion on etiology or include any mention by the Veteran or treatment providers of military service or the service-connected hearing loss and tinnitus in regards to depression.

At May 2008 VA treatment the Veteran was diagnosed with Merkel cell carcinoma of the lower eyelid.  Subsequent VA treatment records indicate a diagnosis of recurrent Merkel cell carcinoma without any opinion on etiology.

The Veteran complained of worsening headaches at August 2008 VA treatment and said that he had been having headaches on a daily basis for more than 30 years.  At August 2008 VA treatment the Veteran also complained of having more headaches than usual.  January 2014 VA treatment records state that the Veteran did not have headaches.  The Veteran testified at the December 2015 hearing that migraine headaches started when he injured his nose during service; that he went to sick call for headaches and was given aspirin; and that migraine headaches were diagnosed six to eight months after service.

The Veteran is competent to report that he had headaches in service and that he was diagnosed with headaches six to eight months after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find his reports of headaches during service to be credible.  On the October 1967 medical history report the Veteran checked yes for frequent or severe headaches but wrote childhood on that line.  The examiner noted in the physician's summary on the form that the Veteran had childhood headaches with no sequelae.  It is also noted that the Veteran's August 2008 report of having headaches for over 30 years is not indicative of having headaches since active service given that it had then been 40 years since active service. 

Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on whether his migraine headaches, acquired psychiatric disability or skin cancer are related to service or to a service-connected disability.  His statement on etiology is therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  The treatment records show that the Veteran was diagnosed with skin cancer more 40 years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There are no competent opinions of record indicating that the diagnosed his migraine headaches, acquired psychiatric disability, or skin cancer are due to any event, disease or injury from military service.  In addition, there are no competent opinions that an acquired psychiatric disability was caused or aggravated by the service-connected hearing loss and tinnitus.

Because the evidence preponderates against the claim of service connection for migraine headaches, an acquired psychiatric disability, and skin cancer, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

V.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2015).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  In this case, the Veteran contends that he is unemployable as a result of his service-connected disabilities.  For the reasons described below, the Board concludes that a TDIU is not warranted. 

The Veteran is service connected for the following disabilities: bilateral hearing loss, rated 60 percent prior to October 9, 2014 and 80 percent from that date, and tinnitus, rated as 10 percent disabling.  The Veteran's combined evaluation for compensation was 60 percent prior to October 9, 2014 and has been 80 percent from that date.  Therefore, the Veteran met the schedular requirement from October 9, 2014 because he had at least one disability rated as 40 percent disabling and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the period prior to October 9, 2014, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b) (2015).

The Veteran indicated on his September 2010 claim for a TDIU that he was a self-employed truck driver until February 2005.  He wrote that he retired when his hearing loss and tinnitus were so severe that he could not communicate effectively with his customers and employees.  The Veteran indicated on an October 2011 claim that he has a high school education.  

The Veteran is competent to state what effects he believes his disabilities have on his employment.  See Layno, 6 Vet. App. at 470.  The July 2010 QTC examiner opined that the hearing loss would have a profound effect in the Veteran's usual occupation without the use of hearing aids or an assistive listening device.   However, there are no competent opinions of record indicating that the Veteran is unable to follow any substantially gainful occupation as a result of the service-connected disabilities.  The October 2014 VA examiner opined that the Veteran's hearing loss and tinnitus do not impact ordinary conditions of daily life, including ability to work.

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

VI.  Earlier Effective Date for Recognition of a Dependent Spouse

Veterans having a service-connected disability that is compensated at 30 percent or more may be entitled to additional compensation for a dependent spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1135 (West 2014); 38 C.F.R. § 3.4(b)(2) (2015).

The effective date of such an award will be the latest of the following dates: (1) the date of claim; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) the date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b) (2015).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2015). 

In July 2006, VA notified the Veteran in conjunction with a rating that he needed to submit his spouse's Social Security number within a year in order for additional compensation to be paid based on her being a dependent as of the date of his claim, which was January 24, 2006.  The Veteran was further notified that if he did not submit this information within a year, payment could only be made from the date of submission.  The Veteran submitted the Social Security number in August 2008.  Therefore, she was added as a dependent spouse as of September 1, 2008.

There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this presumption.  Ashley v. Derwinski, 2 Vet. App. 307   (1992).  The mere allegation of non-receipt is not sufficient to rebut this presumption.  The record does not support that the RO did not send the required notice in its July 2006 mailing, or even that the Veteran did not receive it.  It also does not support the conclusion that his spouse's Social Security number was submitted prior to August 2008.  While the Veteran testified at the December 2015 hearing that his representative submitted the Social Security number in a timely manner after receipt of the July 2006 notification from VA, the record does not support this.  It was received by VA in August 2008.  Accordingly, the claim for an effective date earlier than September 1, 2008 for the payment of additional compensation based on a dependent spouse is denied.


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 60 percent prior to October 14, 2014 and in excess of 80 percent from that date for bilateral hearing loss is dismissed.

An evaluation in excess of 10 percent for tinnitus is denied.

Service connection for sinusitis is denied.

Service connection for migraine headaches is denied.

Service connection for an acquired psychiatric disability, to include major depressive disorder, including as secondary to bilateral hearing loss and tinnitus, is denied.

Service connection for skin cancer is denied.

A total disability rating based on individual unemployability is denied.


Entitlement to effective date prior to September 1, 2008 for the payment of additional compensation based on recognition of dependent spouse is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



















Department of Veterans Affairs


